863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert M. WHITE, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, A Delaware Corporation, andE.D.S. Corporation, A Wholly Owned Subsidiary ofGMC, Defendants-Appellees.
No. 87-2151.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

Before KRUPANSKY and RALPH B. GUY, Jr., Circuit Judges and RONALD MEREDITH, District Judge*.
PER CURIAM.


1
This is an appeal from an October 27, 1987 order granting summary judgment in favor of defendants-appellees General Motors Corporation (GMC) and Electronic Data Systems (EDS) in this race discrimination suit filed by plaintiff-appellant Robert M. White (White).


2
This court has reviewed the record, the briefs, and applicable legal precedent and is of the opinion that the appellant's assignments of error are not well taken.  Accordingly, for the reasons presented in the district court's order and opinion of October 27, 1987, the lower court's decision is AFFIRMED.



*
 Hon.  Ronald Meredith, United States District Judge, United States District Court for the Western District of Kentucky, sitting by designation